Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alex Wolcott on January 28, 2022.
The application has been amended as follows: 
1-16.	(Cancelled)

(Currently Amended) A system for generating and visualizing a jointly supported decision regarding a project among a plurality of users, the system comprising:
a cloud based computing service that implements a plurality of user interfaces for user inputs;
a dashboard for visualizing the results of said user inputs;
the user interfaces being further configured to instantiate a commitment process by:
presenting a first question along with a prompt to each of the plurality of users to select a numeric button from 1 to 10 on a key scale on the user interface representing the user’s answer to said first question such that the selection is stored by the system;
presenting the results of each of the plurality of user’s answers on the user interface in a way that is visualized, wherein said visualization comprises:
providing a grid that shows a box for each of the previously provided numeric buttons, wherein a representation is placed in the respective box that 
providing percentages of how many of the plurality of users selected each numeric button or a predetermined subset of numeric buttons;
presenting a second question along with a prompt to each of the plurality of users to select a numeric button from 1 to 10 on a key scale on the user interface representing the user’s answer to said second question such that the selection is stored by the system, wherein the second question relates to mindfulness and the scale from 1 to 10 represents a scale of anxiety to secureness;
identifying users who have selected numeric buttons below a predetermined threshold;
defining a number of questions to be considered until the commitment process is aborted;
determining whether the issues that resulted in the lower numeric buttons can be resolved by soliciting responses to said defined number of questions;
if said issues cannot be resolved:
determining that the project is not achievable;
developing alternatives to the original project or aborting said project; or
excluding individual users from the commitment process; and
if said issue can be resolved:
defining at least one parameter associated with the commitment process.


(Currently Amended) A method for generating and visualizing a jointly supported decision regarding a project among a plurality of users, wherein the method is performed by a cloud based computing service that implements a plurality of user interfaces for user inputs, and a dashboard for visualizing the results of said user inputs, the user interfaces being further configured to instantiate the method comprising:
presenting a first question along with a prompt to each of the plurality of users to select a numeric button from 1 to 10 on a key scale on the user interface representing the user’s answer to said first question such that the selection is stored by the system;
presenting the results of each of the plurality of user’s answers on the user interface in a way that is visualized, wherein said visualization comprises:
providing a grid that shows a box for each of the previously provided numeric buttons, wherein a representation is placed in the respective box that corresponds to the numeric selection of each of the plurality of users such that each box comprises a representation for each user that has selected the corresponding numeric button thereby allowing for visualization of how many people selected each respective number; and
providing percentages of how many of the plurality of users selected each numeric button or a predetermined subset of numeric buttons;

identifying users who have selected numeric buttons below a predetermined threshold;
defining a number of questions to be considered until the commitment process is aborted;
determining whether the issues that resulted in the lower numeric buttons can be resolved by soliciting responses to said defined number of questions;
if said issues cannot be resolved:
determining that the project is not achievable;
developing alternatives to the original project or aborting said project; or
excluding individual users from the commitment process; and
if said issue can be resolved:
defining at least one parameter associated with the commitment process.

(Cancelled) 


(Cancelled) 

(Cancelled) 


(Cancelled) 


(Cancelled) 


(Cancelled) 

(Cancelled) 

(Cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record discloses the specific system and method for generating and visualizing supported decisions as presently claimed. Specifically, while the claim relates generally to decision making among a plurality of user, there claim recites how everything is used and displayed with a degree of specificity as to overcome the following closest pieces of prior art. 
1. Marlin relates to a decision making platform that involves a meet-and-confer for negotiating an initial discovery plan. 
2. Likert relates to the Likert scale which presents a specified amount of questions and has a user select from a plurality of possible options from Strongly Disagree to Strongly Agree. 
3. Rushkoff discloses an app for consensus decision making which allows members of a group to offer proposals, discuss their merits, mage changes, and register their feelings all along the way.
The difference between these references, and any combination of these three references, is that none of them claim the specific way of displaying and visualizing the results of the decision making process – specifically: 
presenting a first question along with a prompt to each of the plurality of users to select a numeric button from 1 to 10 on a key scale on the user interface representing the user’s answer to said first question such that the selection is stored by the system;
presenting the results of each of the plurality of user’s answers on the user interface in a way that is visualized, wherein said visualization comprises:

providing percentages of how many of the plurality of users selected each numeric button or a predetermined subset of numeric buttons;
Moreover, they do not disclose the specific nature of the questions and what to do with the answers provided in the same way as the present application. 
This can be further illustrated by the KiE reference authored by Graf (the inventor) and included in the PTO-892. 
Regarding eligibility under 35 U.S.C. 101, the present claims are not simply related to receiving and displaying information. The claims go farther to claim the actual interactive use of the interface wherein the invention can only be used by interacting with an interface and visualizing results in a specific way on a dashboard. To argue that this would be simply a mental process or method of organizing human activity would not be reasonable because the claims are clearly integrated into a practical application with the specific use of the interface and dashboard. The invention could not be used for its intended purpose without the integration into technology because the decision making process would 1) be too convoluted; 2) likely inaccurate; and 3) time-consuming because there would be no easy way to input data or no easy way to visualize its results. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARYAN E. WEISENFELD
Primary Examiner




/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687